Contrary to the plaintiffs’ contention, upon reargument, the Supreme Court properly adhered to its original determination granting the separate motions of the defendants for summary judgment dismissing the complaint insofar as asserted against each of them (see CPLR 2221 [d] [2]; Marchese v Skenderi, 51 AD3d 642 [2008]; Mazzella v City of New York, 72 AD3d 755, 756 [2010]; Ronconi v Denzel Assoc., 20 AD3d 559, 560 [2005]; Dowden v Long Is. R.R., 305 AD2d 631 [2003]; Ioele v Wal-Mart Stores, 290 AD2d 614, 616 [2002]; Camacho v Garcia, 273 AD2d 835 [2000]). Angiolillo, J.E, Chambers, Austin and Miller, JJ., concur.